Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-22, 26, 29, 30, and 32 are pending and examined. Claims 23-25, 27, 28, and 31 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 1/23/2020 and 3/9/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. However, the US Patent Application Publication listed on the IDS received 1/23/2020, US 20100046401 to Chen et al., appears to have been mis-numbered, as US Patent Application Publication No. US 20100046401 lists Wright et al. as the inventors, and does not appear to be related to the instant application. It appears that the Applicant intended to designate US Patent Application Publication No. US 20100046041 to Chen et al. As such, the US Patent Application Publication No. US 20100046401 listed on the IDS received 1/23/2020 has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, 2nd to Last Ln. recites, “a host computer”. However, it is unclear if this host computer is the same as or different as the “a host computer” previously recited in Claim 32. For purposes of compact prosecution, the above limitation has been examined as “the host computer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 12, 26, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US Pat. No. 5,907,411; already of record on the IDS received 1/23/2020).

Regarding claim 1, Han discloses an image capture device for capturing an image of barcodes of a plurality of test tubes held in a test tube rack, the plurality of test tubes each having an individual barcode thereon (Col. 1 Lns. 6-8). The image capture device comprises: 
	an enclosure comprising a transparent window which, in use, is adjacent to the test tube rack to be imaged (Col. 4 Lns. 10-15, see Fig. 1 at rectangular platen 134 made of glass. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Fig. 1, Fig. 8 at transmissive scanning platform 138 and light source 38. As the light from light source passes through transmissive scanning platform 138, the scanning platform is transparent). 
	A plurality of stationary components (Col. 4 Ln. 58-Col. 5 Ln. 30, see Figs. 2, 6 at fixed mirrors 70, 72, 76, light sources 96, 98, and CCD 30. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Figs. 2, 8 at fixed mirrors 42, 44, light source 38, and CCD 30). The plurality of stationary components comprises: 
	at least one camera mounted within the enclosure to capture an image of the barcodes (Col. 4 Ln. 58-Col. 5 Ln. 30, see Figs. 2, 6 at CCD 30. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Figs. 2, 8 at CCD 30).
	A lighting arrangement mounted within the enclosure, the lighting arrangement comprising at least one light source to illuminate the barcodes of the plurality of test tubes held in the test tube rack through the transparent window (Col. 4 Ln. 58-Col. 5 Ln. 30, see Figs. 2, 6 at light sources 96, 98. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Figs. 2, 8 at light source 38).
	A mirror in an optical path between the at least one camera and the transparent window, the mirror arranged to relay light rays reflecting from the barcodes of the plurality of test tubes held in the test tube rack to the at least one camera (Col. 4 Ln. 58-Col. 5 Ln. 30, see Figs. 2, 6 at fixed mirrors 70, 72, 76. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Figs. 2, 8 at fixed mirrors 42, 44).
	An interface for outputting the captured image to a host computer for decoding of said barcodes (Col. 3 Ln. 66-Col. 4 Ln. 9).
	Further, with regards to the preamble reciting that the image capture device is for capturing an image of barcodes of a plurality of test tubes held in a test tube rack, the plurality of test tubes each having an individual barcode thereon, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”
	Note: The instant Claims contain a large amount of functional language (ex: “to capture an image of the barcodes…”, “to illuminate the barcodes…”, “for outputting the captured image”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Han discloses an image capture device according to claim 1. Han further discloses that the mirror is mounted within the enclosure at an angle that is equal to, or greater than 10 degrees relative to the transparent window and less than, or equal to 65 degrees relative to the transparent window (Col. 4 Ln. 58-Col. 5 Ln. 17, see annotated Fig. 6 below, which shows that the angle of fixed mirror 70 relative to the transparent window 134 is approximately 40 degrees).

    PNG
    media_image1.png
    698
    1230
    media_image1.png
    Greyscale


Regarding claim 4, Han discloses an image capture device according to claim 1. Han further discloses that the mirror is mounted within the enclosure at an angle that is greater than 45 degrees and less than, or equal to, 65 degrees relative to the transparent window (Col. 4 Ln. 58-Col. 5 Ln. 17, see annotated Fig. 6 below, which shows that the angle of fixed mirror 72 relative to the transparent window 134 is approximately 50 degrees).

    PNG
    media_image2.png
    698
    1188
    media_image2.png
    Greyscale


Regarding claim 5, Han discloses an image capture device according to claim 1. Han further discloses that the mirror is mounted within the enclosure at an angle that is equal to, or greater than 10 degrees and less than 45 degrees relative to the transparent window (Col. 4 Ln. 58-Col. 5 Ln. 17, see annotated Fig. 6 below, which shows that the angle of fixed mirror 70 relative to the transparent window 134 is approximately 40 degrees).

    PNG
    media_image1.png
    698
    1230
    media_image1.png
    Greyscale


Regarding claim 6, Han discloses an image capture device according to claim 1. Han further discloses that the mirror is mounted to one or any combination of: a base of the enclosure, a side wall of the enclosure, and a portion of a top of the enclosure which surrounds the transparent window (Col. 4 Lns. 16-19, Col. 4 Ln. 58-Col. 5 Ln. 17, the mirrors are mounted onto the chassis of the scanner).

Regarding claim 7, Han discloses an image capture device according to claim 1. Han further discloses that the at least one camera is positioned lower than a height of the transparent window (see Figs. 2, 6 at CCD 30 below transparent window 134).

Regarding claim 8, Han discloses an image capture device according to claim 7. Han further discloses that the at least one camera is mounted to one or any combination of: a base of the enclosure, a side wall of the enclosure, and a portion of a top of the enclosure which surrounds the transparent window (Col. 2 Lns. 16-39, the CCD is mounted to the chassis of the scanner).

Regarding claim 9, Han discloses an image capture device according to claim 1. Han further discloses that the enclosure comprises a portion which extends vertically above a height of the transparent window and the at least one camera is mounted within said portion such that the at least one camera is positioned higher than the height of the transparent window (see Figs. 2, 8 at CCD 30 above transparent window 138).

Regarding claim 10, Han discloses an image capture device according to claim 1. Han further discloses that the image capture device further comprises at least one further stationary mirror in the optical path between the at least one camera and the transparent window, the at least one further stationary mirror in combination with said mirror arranged to relay light rays reflecting from the test tube rack to the at least one camera (Col. 4 Ln. 58-Col. 5 Ln. 30, see Figs. 2, 6 at fixed mirrors 70, 72, 76, light sources 96, 98, and CCD 30).

Regarding claim 12, Han discloses an image capture device according to claim 1. Han further discloses that the at least one light source directly illuminates the transparent window (Col. 4 Ln. 58-Col. 5 Ln. 30, the light sources 96, 98 shine light onto a portion of the object being scanned).

Regarding claim 26, Han discloses an image capture device according to claim 1. Han further discloses a controller which is configured to control capture of an image of the test tube rack placed on the image capture device (Col. 9 Lns. 16-30, a control circuit performs a platform selection routine, which includes four subroutines: a high resolution reflective subroutine, low resolution reflective subroutine, high resolution transmissive subroutine, and low resolution transmissive subroutine, Col. 9 Ln. 34-Col. 10 Ln. 39, in the low resolution reflective subroutine, the CCD is used to perform low resolution reflective scanning. The CCD would be expected to perform similar image capturing in the other subroutines. Further, the test tube rack is not positively recited, and the controller would appear to be capable of taking an image of any object placed on the window, including a test tube rack).

Regarding claim 32, Han discloses a system (Col. 1 Lns. 6-8). The system comprises: 
	an image capture device for capturing an image of barcodes of a plurality of test tubes held in a test tube rack, the plurality of test tubes each having an individual barcode thereon (Col. 1 Lns. 6-8, Col. 2 Lns. 34-58). 
	A host computer coupled to the image capture device (Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 7 Lns. 20-35, see Fig. 10 at PC 210).
	The image capture device comprises: 
	an enclosure comprising a transparent window which, in use, is adjacent to the test tube rack to be imaged (Col. 4 Lns. 10-15, see Fig. 1 at rectangular platen 134 made of glass. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Fig. 1, Fig. 8 at transmissive scanning platform 138 and light source 38. As the light from light source passes through transmissive scanning platform 138, the scanning platform is transparent). 
	A plurality of stationary components (Col. 4 Ln. 58-Col. 5 Ln. 30, see Figs. 2, 6 at fixed mirrors 70, 72, 76, light sources 96, 98, and CCD 30. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Figs. 2, 8 at fixed mirrors 42, 44, light source 38, and CCD 30). The plurality of stationary components comprises: 
	at least one camera mounted within the enclosure to capture an image of the barcodes (Col. 4 Ln. 58-Col. 5 Ln. 30, see Figs. 2, 6 at CCD 30. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Figs. 2, 8 at CCD 30).
	a lighting arrangement mounted within the enclosure, the lighting arrangement comprising at least one light source to illuminate the barcodes of the plurality of test tubes held in the test tube rack through the transparent window (Col. 4 Ln. 58-Col. 5 Ln. 30, see Figs. 2, 6 at light sources 96, 98. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Figs. 2, 8 at light source 38).
	A mirror in an optical path between the at least one camera and the transparent window, the mirror arranged to relay light rays reflecting from the barcodes of the plurality of test tubes held in the test tube rack to the at least one camera (Col. 4 Ln. 58-Col. 5 Ln. 30, see Figs. 2, 6 at fixed mirrors 70, 72, 76. In a second embodiment, see Col. 3 Ln. 66-Col. 4 Ln. 9, Col. 6 Lns. 10-40, Figs. 2, 8 at fixed mirrors 42, 44). 
	An interface for outputting the captured image to the host computer for decoding of said barcodes (Col. 3 Ln. 66-Col. 4 Ln. 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han, as applied to claims 1, 2, 4-10, 12, 26, and 32 above, further in view of McGarry (US Pub. No. 2012/0018519).

Regarding claim 3, Han discloses an image capture device according to claim 1. Han further discloses that the mirror is mounted within the enclosure (Col. 4 Ln. 58-Col. 5 Ln. 17, see Fig. 6), and the transparent window (see Claim 1 at Han teaching the transparent window in Col. 4 Lns. 10-15, Fig. 1).
	Han fails to explicitly disclose that the mirror is mounted within the enclosure at an angle of 45 degrees relative to the transparent window.
	McGarry is in the analogous field of scanning devices to decode symbology and matrices of information of objects (McGarry [0006]). McGarry teaches a mirror that is mounted at an angle of 45 degrees relative to a transparent window (McGarry [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mirror and the transparent window in the device of Han so that the mirror is mounted within the enclosure at an angle of 45 degrees relative to a transparent window as in McGarry, as McGarry teaches that windows that are angled at 45 degrees can be used to fold the optical path, thereby allowing for an extended depth of field (McGarry [0006]).

Claims 11, 13-19, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han, as applied to claims 1, 2, 4-10, 12, 26, and 32 above, further in view of Dilks (US Pub. No. 2013/0306729).

Regarding claim 11, Han discloses an image capture device according to claim 1. Han further discloses the lighting arrangement (see Claim 1 above at Han teaching the lighting arrangement in Col. 4 Ln. 58-Col. 5 Ln. 30, Figs. 2, 6), the enclosure, and the transparent window (see Claim 1 above at Han teaching the enclosure and transparent window in Col. 4 Lns. 10-15, Fig. 1).
	Han fails to explicitly disclose that the lighting arrangement is mounted within the enclosure to provide generally uniform illumination across the whole transparent window and to reduce unwanted reflections.
	Dilks is in the analogous field of devices for reading barcodes (Dilks [0002]). Dilks teaches a lighting arrangement that is mounted within an enclosure to provide generally uniform illumination across a whole transparent window and to reduce unwanted reflections (Dilks [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting arrangement, the enclosure and the transparent window in the device of Han so that the lighting arrangement is mounted within the enclosure to provide generally uniform illumination across the whole transparent window and to reduce unwanted reflections as in Dilks, as Dilks teaches that uniform illumination will enable high quality images to be captured (Dilks [0017]), and unwanted reflections will cause a loss of contrast in the captured image (Dilks [0093]).

Regarding claim 13, Han discloses an image capture device according to claim 1. Han further discloses the enclosure and the at least one light source (see Claim 1 above at Han teaching the enclosure in Col. 4 Lns. 10-15, Fig. 1, and the at least one light source in Col. 4 Ln. 58-Col. 5 Ln. 30, Figs. 2, 6).
	Han fails to explicitly disclose that the enclosure comprises a pair of opposed end walls and the at least one light source is mounted adjacent to at least one end wall.
	Dilks teaches an enclosure that comprises a pair of opposed end walls and at least one light source that is mounted adjacent to at least one end wall, with a plurality of light sources symmetrically placed within the enclosure with light sources mounted adjacent to both end walls (Dilks; [0029], [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the enclosure and the at least one light source in the device of Han so that the enclosure comprises a pair of opposed end walls and the at least one light source is mounted adjacent to at least one end wall, such that a plurality of light sources are symmetrically placed within the enclosure with light sources mounted adjacent to both end walls as in Dilks, as Dilks teaches that a plurality of light sources symmetrically placed within an enclosure with light sources mounted adjacent to both end walls will provide generally uniform illumination across the whole window and reduce unwanted reflections at the at least one camera (Dilks; [0029], [0031], [0016]), and Dilks further teaches that uniform illumination will enable high quality images to be captured (Dilks [0017]), and unwanted reflections will cause a loss of contrast in the captured image (Dilks [0093]).

Regarding claim 14, modified Han discloses an image capture device according to claim 13. Modified Han further discloses that a plurality of light sources are symmetrically placed within the enclosure with light sources mounted adjacent to both end walls (see Claim 13 above at Dilks teaching a plurality of light sources symmetrically placed within an enclosure with light sources mounted adjacent to both end walls in [0029], [0031]).

Regarding claim 15, Han discloses an image capture device according to claim 1. Han further discloses the at least one light source (see Claim 1 above at Han teaching the at least one light source in Col. 4 Ln. 58-Col. 5 Ln. 30, Figs. 2, 6).
	Han fails to explicitly disclose that the image capture device further comprises at least one light blocking element arranged to block a subset of light ray angles radiating from the at least one light source.
	Dilks teaches at least one light blocking element arranged to block a subset of light ray angles radiating from at least one light source (Dilks; [0020]-[0021], [0030], [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one light source in the device of Han to include at least one light blocking element arranged to block a subset of light ray angles radiating from the at least one light source as in Dilks, as Dilks teaches that a light blocking source can be used to block light that would otherwise cause direct reflection on the at least one camera, thereby preventing any wash-out in the subsequent images and improving the contrast so that the barcode is readable (Dilks; [0019], [0020]-[0021], [0030], [0032]).

Regarding claim 16, Han discloses an image capture device according to claim 1. Han further discloses the lighting arrangement (see Claim 1 above at Han teaching the lighting arrangement in Col. 4 Ln. 58-Col. 5 Ln. 30, Figs. 2, 6).
	Han fails to explicitly disclose that the lighting arrangement comprises: 
a plurality of light sources comprising a first set of light sources and a second set of light sources mounted within the enclosure to directly illuminate the window, and 
at least one light blocking element arranged to block a subset of light ray angles radiating from only one of the first and second set of light sources.
	Dilks teaches a lighting arrangement that comprise a first and second set of light sources mounted within an enclosure to directly illuminate a window, and at least one light blocking element arranged to block a subset of light ray angles radiating from only one of the first and second set of light sources (Dilks; [0014], [0018], [0021], [0099], Claim 6). The first set of light sources illuminates a first section of the transparent window and the second set of light sources illuminates a second set of the transparent window and the first and second sections at least partially overlap to provide overlap regions (Dilks [0022]). Each of the first and second set of light sources comprise at least one array of light sources (Dilks [0024]). The first and second set of light sources are mounted at different angles relative to each other (Dilks [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting arrangement in the device of Han to comprise a first and second set of light sources mounted within an enclosure to directly illuminate a window, and at least one light blocking element arranged to block a subset of light ray angles radiating from only one of the first and second set of light sources as in Dilks, as Dilks teaches that directly illuminating a window will provide the highest intensity light (Dilks [0018]), and blocking only a subset of light ray angles from only one of the light sources will reduce specular reflection on the camera, thereby preventing any wash-out in the subsequent images and improving the contrast so that the barcode is readable (Dilks; [0019], [0020]-[0021], [0030], [0032], Claim 6). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Han so that the first set of light sources illuminates a first section of the transparent window and the second set of light sources illuminates a second set of the transparent window and the first and second sections at least partially overlap to provide overlap regions as in Dilks, as Dilks teaches that providing a plurality of light sources with overlapping illumination regions will assist in providing more even illumination and also light rays at angles that are unlikely to produce unwanted specular reflection (Dilks [0022]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Han so that the first and second set of light sources comprise at least one array of light sources as in Dilks, as Dilks teaches that arrays of light sources can be used to provide uniform illumination (Dilks; [0024], [0016]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Han to include that the first and second set of light sources are mounted at different angles relative to each other as in Dilks, as Dilks teaches that providing a first and second set of light sources mounted at different angles will enable the light sources to illuminate different sections of the window (Dilks [0025]).

Regarding claim 17, modified Han discloses an image capture device according to claim 16. Modified Han further discloses that the first set of light sources illuminates a first section of the transparent window and the second set of light sources illuminates a second section of the transparent window and the first and second sections at least partially overlap to provide overlap regions (see Claim 16 above at Dilks teaching first and second sets of light sources illuminating first and second sections of a transparent window, respectively, the first and second sections overlapping in [0022]).

Regarding claim 18, modified Han discloses an image capture device according to claim 16. Modified Han further discloses that each of the first and second set of light sources comprises at least one array of light sources (see Claim 16 above at Dilks teaching that the first and second set of light sources comprise at least one array of light sources in [0024]).

Regarding claim 19, modified Han discloses an image capture device according to claim 17. Modified Han further discloses that the first set of light sources and the second set of light sources are mounted at different angles relative to each other (see Claim 16 above at Dilks teaching that a first and second set of light sources are mounted at different angles relative to each other in [0025]).

Regarding claim 29, Han discloses an image capture device according to claim 26. Han further discloses that the controller is configured to: 
	control the at least one camera to capture an image of the test tube rack (Col. 9 Lns. 16-30, a control circuit performs a platform selection routine, which includes four subroutines: a high resolution reflective subroutine, low resolution reflective subroutine, high resolution transmissive subroutine, and low resolution transmissive subroutine, Col. 9 Ln. 34-Col. 10 Ln. 39, in the low resolution reflective subroutine, the CCD is used to perform low resolution reflective scanning. The CCD would be expected to perform similar image capturing in the other subroutines. Further, the test tube rack is not positively recited, and the controller would appear to be capable of taking an image of any object placed on the window, including a test tube rack).
	Han further discloses the interface (see Claim 1 above at Han teaching the interface in Col. 3 Ln. 66-Col. 4 Ln. 9).
	Han fails to explicitly disclose that the controller is configured to:
increase the light intensity of light emitted by the at least one light source;
decrease the light intensity of light emitted by the at least one light source; and 
transmit, via the interface, the captured image of the test tube rack to the host computer.
	Dilks teaches a controller that is configured to increase and decrease the light intensity of light emitted by at least one light source (Dilks; [0026], [0037], [0042]), and transmit, via an interface, a captured image of a test tube rack to a host computer (Dilks [0043]-[0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller and the interface in the device of Han so that the controller is configured to increase and decrease the light intensity of light emitted by at least one light source, and transmit, via the interface, the captured image of the test tube rack to the host computer as in Dilks, as Dilks teaches that controlling the intensity of light sources will provide generally uniform illumination across the whole window (Dilks; [0026], [0037], [0042]), as Dilks teaches that uniform illumination will enable high quality images to be captured (Dilks [0017]), and using a controller to transmit the captured image of the test tube rack to the host computer will allow the image to be automatically transferred upon request by the host computer (Dilks [0043]-[0046]).

Regarding claim 30, Han discloses an image capture device according to claim 26. Han further discloses the controller (see Claim 26 above at Han teaching the controller in Col. 9 Lns. 16-30, Col. 9 Ln. 34-Col. 10 Ln. 39). 
	Han fails to explicitly disclose that the controller is configured to control the light intensity of light emitted by the at least one light source to provide generally uniform illumination across the whole transparent window.
	Dilks teaches a controller that is configured to control the light intensity of light emitted by at least one light source to provide generally uniform illumination across a whole transparent window (Dilks; [0026], [0037], [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller in the device of Han to be configured to control the light intensity of light emitted by the at least one light source to provide generally uniform illumination across the whole transparent window as in Dilks, as Dilks teaches that uniform illumination will enable high quality images to be captured (Dilks [0017]).


Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Han, as applied to claims 1, 2, 4-10, 12, 26, and 32 above, in view of Yupin (WO Pub. No. 2005/038705; already of record on the IDS received 3/9/2021).

Regarding claim 20, Han discloses an image capture device according to claim 1. Han further discloses the at least one light source, the transparent window, and the mirror (see Claim 1 above at Han teaching the at least one light source and the mirror in Col. 4 Ln. 58-Col. 5 Ln. 30, Figs. 2, 6, and the transparent window in Col. 4 Lns. 10-15, Fig. 1).
	Han fails to explicitly disclose that the at least one light source indirectly illuminates the transparent window.
	Yupin is in the analogous field of scanning devices (Yupin Pg. 1 Lns. 17-19). Yupin teaches at least one light source that indirectly illuminates a transparent window. A mirror is arranged to reflect light emitted by the at least one light source towards the transparent window, and at least one further mirror is arranged to reflect light emitted by the at least one light source towards the transparent window (Yupin; Pg. 15 Ln. 6-Pg. 16 Ln. 25, light 105 from light source 301 is deflected by mirror 306, then to mirror 102, where the light is reflected for scanning a partial image of an object placed on the transparent platform 101, see Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one light source, the transparent window, and the mirror in the device of Han so that the at least one light source indirectly illuminates the transparent window, the mirror is arranged to reflect light emitted by the at least one light source towards the transparent window, and a further mirror is arranged to reflect light emitted by the at least one light source towards the transparent window as in Yupin, as Yupin teaches that a light source that is reflected by a series of mirrors to indirectly illuminate a transparent window can be used to scan a partial image of an object placed on the transparent window (Yupin; Pg. 15 Ln. 6-Pg. 16 Ln. 25, Fig. 4).

Regarding claim 21, modified Han discloses an image capture device according to claim 20. Modified Han further discloses that the mirror is arranged to reflect light emitted by the at least one light source towards the transparent window (see Claim 20 above at Yupin teaching a mirror arranged to reflect light from the at least one light source towards the transparent window in Pg. 15 Ln. 6-Pg. 16 Ln. 25, Fig. 4).

Regarding claim 22, modified Han discloses an image capture device according to claim 20. Modified Han further discloses that at least one further mirror is arranged to reflect light emitted by the at least one light source towards the transparent window (see Claim 20 above at Yupin teaching a further mirror arranged to reflect light from the at least one light source towards the transparent window in Pg. 15 Ln. 6-Pg. 16 Ln. 25, Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798